Citation Nr: 0524872	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  00-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board initially denied the veteran's claim for a rating 
higher then 50 percent for post-traumatic stress disorder 
(PTSD) in a December 2002 decision, after which an appeal was 
taken to the U. S. Court of Appeals for Veterans Claims 
(Court). By Decision and Order dated in February 2005, the 
Court vacated the Board decision and remanded the matter for 
readjudication.

While the case was pending before the Court, the appellant 
submitted additional evidence to the Board in 2004, and again 
more recently in July 2005. The appellant also submitted a 
waiver of his procedural right of review by the agency of 
original jurisdiction. 38 C.F.R. § 20.1304 (c) (2004). Thus 
this evidence will be addressed in the remand below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its February 2005 decision and Order the Court found that 
the Board's statement of reasons or bases was inadequate to 
enable the veteran to understand the precise basis for the 
Board's decision or to facilitate effective review in the 
Court. The Court therefore vacated the Board decision and 
remanded the matter for readjudication.

The Board notes the receipt of additional evidence that was 
not associated with the claims file at the time of the 
Board's decision in December 2002. The additional evidence 
includes letters from the veteran's private and VA 
psychiatrists and statements from the veteran reflecting the 
existence of outstanding treatment records. This evidence is 
pertinent to the rating period covered by the claim. 
Therefore, in accordance with the Court's Order, and to 
enable appropriate compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), the Board finds remand 
necessary for further development prior to the Board's 
readjudication of the claim.

Demonstratively, in a statement received at the RO in May 
2004, while the case was pending before the Court, the 
veteran reported a history of psychological treatment by Dr. 
Kohlman at the Vet. Center in White Plains, New York, from 
April 1997 to December 2001, and also participation in group 
therapy at the Center. A printout shows appointment dates for 
psychological treatment dated from 1997 through December 
2001. Additionally, statements dated in July 2005 from the 
veteran's prior VA treating psychologist, and also from a 
Vet. Center Group therapy counseling psychologist, White 
Plains, indicate that the veteran's symptoms worsened 
considerably during an 11-year period of treatment at the 
Vet. Center, discontinued in December 2001. These Vet. Center 
counseling records are not in the claims file and should be 
obtained.

A July 2005 letter, signed by the VA attending psychiatrist 
and a treating psychiatric nurse, also indicates treatment at 
VA from April 2002, with worsening disability, and reported 
that the veteran was also treated for PTSD prior to April 
2002 at VAMC, West Haven. The veteran also reported treatment 
at the VA Medical Center (VAMC) in West Haven. Pertinent VA 
outpatient psychiatric treatment records prior to March 2002 
or after March 2004 are not in the claims file. These records 
are pertinent to the claim and should be obtained. In this 
regard, the Board notes that the actual psychological 
counseling notes, (as compared to mere summaries), should be 
requested.

Additionally, at the time of the prior decision, appellant 
was working full time.  Evidence subsequently added to the 
file reveals that he has since retired on disability.  The 
nature of the disability is not shown in the records on file.  
Personnel records should be requested to ascertain whether 
appellant was disciplined or left work secondary to 
psychiatric pathology.  It is also unclear if he has been 
found disabled for Social Security purposes.  This matter 
will be investigated on remand.

In light of the fact that remand for additional evidentiary 
development is otherwise in order, the RO should ensure that 
all VCAA requirements are met pertinent to this development.  
Specifically, appellant should be instructed to submit all 
evidence that he has in his possession as it pertains to the 
claim.  38 C.F.R. § 3.159. Furthermore, it is also possible 
that additional VA treatment records exist to the present 
time. As the case must be remanded for the foregoing reasons, 
the RO should obtain VAMC psychiatric outpatient treatment 
records and Vet. Center counseling notes up to the present. 
These records are considered part of the record on appeal 
since they are within VA's constructive possession. Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this appeal is remanded for the following 
actions:

1.	The RO should undertake appropriate 
development to obtain any pertinent 
evidence (not already in the claims 
file) as identified but not provided 
by the veteran, to include the actual 
psychological counseling notes (as 
opposed to summaries) of the veteran's 
individual (Dr. Kohlman) and group 
therapy sessions at the Vet. Center, 
White Plains, from January 1999 to 
December 2001; all other Vet. Center 
counseling treatment notes after 
December 2001 to the present; VAMC 
West Haven mental health individual or 
group therapy treatment records from 
January 1999 to March 2002, and from 
March 2004 to the present. If the RO 
is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

2.	The RO should also undertake any other 
indicated development, to include 
ensuring that all required 
notification and assistance under the 
VCAA is satisfied.

3.	The development should include asking 
appellant whether he has qualified for 
Social Security disability benefits.  
If so, appropriate steps should be 
undertaken to obtain those records.  
Additionally, with appellant's 
assistance as needed, the appellant's 
former employer should be contacted so 
that the personnel file may be 
obtained.  Records should include the 
reason for the reported disability 
retirement and any discipline problems 
while he was employed.

4.	Thereafter, appellant should be 
scheduled for a comprehensive 
psychiatric examination.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  The 
examination report should include a 
Global Assessment of Functioning score 
and an explanation of its meaning.  
The examiner should also indicate 
whether the psychiatric disorder is 
such that it would preclude gainful 
employment.

5.	Then, the RO should readjudicate the 
issue on appeal based on a de novo 
review of all pertinent evidence, to 
determine whether there is evidence of 
disability consistent with a higher 
rating. If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his 
representative an appropriate 
opportunity to respond. Thereafter, 
the case should be returned to the 
Board for further appellate action, if 
otherwise in order. 

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
appellant until he is otherwise notified but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




